DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment and/or arguments submitted on 09/27/2022 is/are being considered by the examiner.
Claims 1, 3-11, 13-22 are pending:
Claims 2, 12 are canceled


Response to Arguments
Applicant’s arguments and/or amendments, with respect to 35 USC 112a rejections have been fully considered.
Applicant asserts that the limitation “the cabinet does not block the discharge” is disclosed by the long mostly-vertical arrowed line in Fig5/6.
The office respectfully disagrees. First, the long mostly-vertical arrowed line in Fig5/6 is not explicitly discussed in the specification and could be reasonably read by one of ordinary skill in the art to be merely the targeted direction of the discharge. Directing the orientation of a discharge portion does not disclose that the flow is not blocked. Second, even if, for the sake of argument, the fan unit is capable of blowing air in the direction indicated by the long mostly-vertical arrowed line in Fig5/6. The cabinet still blocks the discharge of the fan unit due to the positioning of the fan unit, as the cabinet will hinder/impede the airfoil relative to when the fan unit is positioned in the middle of a room without air flow obstacles. Therefore, the amended claim limitation is new matter.
https://www.merriam-webster.com/dictionary/block. Verb. 1c: to hinder the passage, progress or accomplishment of by or as if by interposing an obstruction.

Applicant’s arguments and/or amendments, with respect to 35 USC 112b rejections have been fully considered and are persuasive.  The 35 USC 112b rejections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to 35 USC 103 art rejections by Lofgren (US 2,278,082), Abe (JP 2002 238680) formerly referred to as “Japanese publication”, Michaels (US 5,103,577), Shapiro (US 2004/0218912) have been fully considered. 
Applicant asserts, page 9-11, that “Lofgren discloses a blower with an opposite orientation to that set forth in the claims” along with annotations A/B.
The office is confused by applicant’s assertion. The office explicitly invites applicant to indicate where Lofgren discloses a particular fan orientation relative to a cabinet toe kick. The orientation presented in applicant’s annotated A/B appears to have been chosen by applicant themselves, and does not appear to have any basis from any of the disclosures from the art in the rejection of record.
Applicant asserts, page 11, that the fan of Lofgren fails to disclose being used on the ground since Lofgren discusses locating their fan on a desk.
The office respectfully notes that applicant’s assertion is merely a piecemeal analysis of only the base reference of the rejection of record, and further notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant asserts, page 11-14, that the fan of Lofgren is too large to be used in a cabinet toe kick due to the size of handle 22, and applicant has provided annotation C-E to illustrate their assertion.
The office respectfully disagrees. The office again notes that it appears that the orientation presented in applicant’s annotated C-E appears to have been chosen by applicant themselves, and does not appear to have any basis from any of the disclosures from the art in the rejection of record.
Applicant asserts, page 12-13, that the presence of handle 22 of Lofgren is not convenient to a user while located under the cabinet.
The office respectfully notes that applicant’s assertions are not commensurate in scope to their claim language. A handle “not be readily accessible to the user” is not a patentable difference based on applicant claim language.
Applicant asserts, page 13-14, that the orientation shown in annotation F is “beyond the scope of the reference”.
The office respectfully disagrees. Lofgren C1L25-28 “a further object of my invention is to provide a fan of the centrifugal type which may be readily positioned to propel a stream of air in any direction and at any angle desired” (underlining by the office). Further, the office explicitly invites applicant to indicate where Lofgren discloses a particular fan orientation relative to a cabinet toe kick.
Applicant’s assertions in pages 14-15 is merely a piecemeal analysis of the teaching references in the rejection of record.
The office respectfully notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Information Disclosure Statement
No information disclosure statement(s) (IDS) has been submitted.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Method of Using a Low Profile Fan.


Drawings
The drawings are objected to because
Fig1
Use of shading reduces understanding and legibility of the drawings. See MPEP 1.84(m).
Unsatisfactory reproduction characteristics due to insufficiently dense, dark, and well-defined lines that are not heavy enough to permit adequate reproduction. See MPEP 1.84(l).
Missing reference character 34, pre P4L10
Two instances of reference character 24
Improper numbering of views. See MPEP 1.84 (u) and (h)
Amendment of a Fig 1A for the fan unit and a Fig 1B for the power cord would appear to overcome the instant issue
Fig2
Use of shading reduces understanding and legibility of the drawings. See MPEP 1.84(m).
Unsatisfactory reproduction characteristics due to insufficiently dense, dark, and well-defined lines that are not heavy enough to permit adequate reproduction. See MPEP 1.84(l).
Improper numbering of views. See MPEP 1.84 (u) and (h)
Amendment of a Fig 2A for the fan unit and a Fig 2B for the power cord would appear to overcome the instant issue
The office further notes that the duplicate view of the power cord 50 in Fig2B appears to redundant and could be removed to improve clarity.
Fig3
Use of shading reduces understanding and legibility of the drawings. See MPEP 1.84(m).
Unsatisfactory reproduction characteristics due to insufficiently dense, dark, and well-defined lines that are not heavy enough to permit adequate reproduction. See MPEP 1.84(l).
Missing reference character 24
Two instances of reference character 34
Fig4
Use of shading reduces understanding and legibility of the drawings. See MPEP 1.84(m).
Unsatisfactory reproduction characteristics due to insufficiently dense, dark, and well-defined lines that are not heavy enough to permit adequate reproduction. See MPEP 1.84(l).
Fig5
Use of shading reduces understanding and legibility of the drawings. See MPEP 1.84(m).
Unsatisfactory reproduction characteristics due to insufficiently dense, dark, and well-defined lines that are not heavy enough to permit adequate reproduction. See MPEP 1.84(l).
Reference character 56 is wrong
Fig6
Use of shading reduces understanding and legibility of the drawings. See MPEP 1.84(m).
Unsatisfactory reproduction characteristics due to insufficiently dense, dark, and well-defined lines that are not heavy enough to permit adequate reproduction. See MPEP 1.84(l).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 1, 3-10, 21 all the various limitations regarding “directing a user”, as the drawings fail to show a user being directed to perform any actions.
Claim 9 “directing the user to enable the fan unit to oscillate the housing” P4L26-P5L5 explicitly states that the oscillating mechanism is not shown.
Claim 19 “enabling the fan unit to oscillate the housing.” P4L26-P5L5 explicitly states that the oscillating mechanism is not shown.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims are objected to because of the following informalities:  
Claim 1
L6 amend “the movable discharge” to provide the full formal antecedent basis
Instant objection is extended to all instances of the issue
L7 amend “the elongate housing” to provide the full formal antecedent basis
Instant objection is extended to all instances of the issue
Claim 11
L6 amend “the movable discharge” to provide the full formal antecedent basis
Instant objection is extended to all instances of the issue
L7 amend “the elongate housing” to provide the full formal antecedent basis
Instant objection is extended to all instances of the issue
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 3-11, 13-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1
L10-11 “the fan” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
Claim 11
L10 “the fan” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
Claims dependent on rejected claim are rejected based on dependency.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 3-11, 13-22 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1/11
Claim 1 L14-15 and Claim 11 L14 “the cabinet does not block the discharge” fails to comply with the written description requirement, as the cited limitation was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the cited limitation. As the cabinet still blocks the discharge of the fan unit due to the positioning of the fan unit, as the cabinet will hinder/impede the airfoil relative to when the fan unit is positioned in the middle of a room without air flow obstacles.
https://www.merriam-webster.com/dictionary/block. Verb. 1c: to hinder the passage, progress or accomplishment of by or as if by interposing an obstruction.
Claim 6
L3-4 “to point the discharge of the housing horizontally such that the discharge is parallel to the floor.” fails to comply with the written description requirement, as the cited limitation was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the cited limitation. The closest specification support would be P7L11-17 discloses that the discharge is pointed towards the floor and that the air flows out horizontally across the floor, however this section explicitly discloses that the discharge is pointed at the floor, and therefore the discharge cannot be parallel to the floor.
As noted in the prior office action, amendment to “to point the discharge of the housing [[horizontally such that the discharge is parallel to]]towards the floor.” would overcome the instant new matter issue and the indefinite issue of record.
Claim 9
L1-2 “directing the user to enable the fan unit to oscillate the housing.” fails to comply with the written description requirement, as the cited limitation was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the full scope of the cited limitation. P6L13 discloses that the remote control 64 has an “oscillation enable/disable function” and P7L19 discloses that a user may “enable the fan unit to oscillate the housing”, however the scope of the cited limitation is greater than these two disclosures. The scope of the cited limitation would include directing a user to perform any action that accomplishes the function of enabling the fan unit to oscillate, including by not limited to; manually oscillating the fan unit with the user’s foot, or reverse engineering the fan unit and having the user design their own oscillation mechanism (this interpretation is further supported by P5L1 which states that the oscillation mechanism may be included, and thus is not an essential structural component of the fan unit).
Claim 16
L3-4 “pointing the discharge of the housing horizontally such that the discharge is parallel to the floor.” fails to comply with the written description requirement, as the cited limitation was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the cited limitation. The closest specification support would be P7L11-17 discloses that the discharge is pointed towards the floor and that the air flows out horizontally across the floor, however this section explicitly discloses that the discharge is pointed at the floor, and therefore the discharge cannot be parallel to the floor.
As noted in the prior office action, amendment to “pointing the discharge of the housing [[horizontally such that the discharge is parallel to]]towards the floor.” would overcome the instant new matter issue and the indefinite issue of record.
Claim 19
L1-2 “enabling the fan unit to oscillate the housing.” fails to comply with the written description requirement, as the cited limitation was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the full scope of the cited limitation. P6L13 discloses that the remote control 64 has an “oscillation enable/disable function” and P7L19 discloses that a user may “enable the fan unit to oscillate the housing”, however the scope of the cited limitation is greater than these two disclosures. The scope of the cited limitation would include any action that accomplishes the function of enabling the fan unit to oscillate, including by not limited to; manually oscillating the fan unit with a user’s foot, or reverse engineering the fan unit and having the user design their own oscillation mechanism (this interpretation is further supported by P5L1 which states that the oscillation mechanism may be included, and thus is not an essential structural component of the fan unit).
Claims dependent on a rejected claim are rejected based on dependency.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3-9, 19, 21, 11-18, 22, as best understood in light of the objections and the 112 issues above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lofgren (US 2,278,082), in view of Abe (JP 2002 238680) and Michaels (US 5,103,577).
NOTE: Claims discussed in claim dependency order.
Claim 1
Lofgren discloses:
“A method comprising: 
providing a fan unit (Fig1-7), wherein the fan unit has an elongate housing (housing 10) and supports (best seen Fig1, left and right side supports 13) that are adapted and configured to support the fan unit on a support surface (best seen Fig1; C1L17-18), the elongate housing has an intake (intake 12), a movable discharge (discharge 11), and a hollow interior (best seen Fig3/4/7) in which a blower (fan 29) is rotatably disposed such that when the fan unit is energized, the blower draws air from the intake into the hollow interior and discharges air from hollow interior through the discharge (best seen Fig4/7, see flow arrows), the intake has a length that extends in a direction parallel to a longitudinal axis of the housing (best seen Fig1/7), the discharge has a length that extends in a direction parallel to the longitudinal axis of the housing (best seen Fig1/7), the discharge projects tangentially from the housing (best seen Fig4); and 
…”
Lofgren further discloses (C1L25-31) that the fan unit is compact, has efficient operation, and is “readily positioned to propel a stream of air in any direction and at any angle desired”.
Lofgren is silent to the step of directing a user to place the fan unit as claimed.
Abe teaches (Fig1-6, Spec Para5SubPara1, Para10SubPara5) that it is known in the art to locate hot air blowers in kitchen or vanity cabinets for the purpose of blowing air towards the feet of a user, thus implicitly teaching a method of locating a hot air blower in that taught location.
Michaels teaches (C1L6-11, C4L32-35, C3L56-60, C5L48-53) that the need to dry or to warm various areas of the human body, such as the leg area, mid torso, and face, by using a fan device placed on a bathroom floor is known in the art.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to be make the fan unit of Lofgren and as inspired by the teachings of Abe and Michaels to instruct the user to position the fan unit of Lofgren in the toe kick of a kitchen/bathroom cabinet that does not have a built-in blower to dry or to warm various areas of the human body, such as the leg area, mid torso, and face, and arranged at the necessary direction and angle to achieve the instructed/desired air blowing, and the resulting method performed by the user has the reasonable expectation of successfully instructing a user to provide the fan unit of Lofgren arranged in the claimed tucked relationship with the cabinet toe kick.
Claim 3
The structure of Lofgren as arranged by the teachings of Abe and Michaels discloses: “The method of claim 1 wherein the step of directing the user to place the fan unit on the floor comprises a bathroom floor (limitation is within the scope of discussion in claim 1).”
Claim 4
The structure of Lofgren as arranged by the teachings of Abe and Michaels discloses: “The method of claim 3 wherein the step of directing the user to place the fan unit on the bathroom floor adjacent the cabinet such that the housing is in the tucked relationship relative to the toe kick of the cabinet comprises placing the fan unit adjacent a bathroom sink vanity such that the housing is in a tucked relationship relative to a toe kick of the bathroom sink vanity (limitation is within the scope of discussion in claim 1).”
Claim 5
The structure of Lofgren as arranged by the teachings of Abe and Michaels discloses: “The method of claim 4 wherein the step of directing the user to place the fan unit on the bathroom floor adjacent the bathroom sink vanity such that the housing is in the tucked relationship relative to the toe kick of the bathroom sink vanity comprises directing the user to point the discharge of the housing vertically upward (limitation is within the scope of discussion in claim 1).”
Claim 6
The structure of Lofgren as arranged by the teachings of Abe and Michaels discloses: “The method of claim 4 wherein the step of directing the user to place the fan unit on the floor adjacent the cabinet such that the housing is in the tucked relationship relative to the toe kick of the cabinet comprises directing the user to point the discharge of the housing horizontally such that the discharge is parallel to the floor (limitation is within the scope of discussion in claim 1).”
Claim 7
The structure of Lofgren as arranged by the teachings of Abe and Michaels discloses: “The method of claim 1 wherein the step of directing the user to place the fan unit on the floor adjacent the cabinet comprises placing the fan unit adjacent a kitchen cabinet such that the housing is in a tucked relationship relative to a toe kick of the kitchen cabinet (limitation is within the scope of discussion in claim 1).”
Claim 8
The structure of Lofgren as arranged by the teachings of Abe and Michaels discloses: “The method of claim 7 wherein the step of directing the user to place the fan unit on the floor adjacent the kitchen cabinet comprises directing the user to point the discharge of the housing vertically upward (limitation is within the scope of discussion in claim 1).”
Claim 9
The structure of Lofgren as arranged by the teachings of Abe and Michaels discloses: “The method of claim 1 further comprising directing the user to enable the fan unit to oscillate the housing (limitation is within the scope of discussion in claim 1, Lofgren C1L25-31).”
Claim 19
The structure of Lofgren as arranged by the teachings of Abe and Michaels discloses: “The method of claim 1 further comprising enabling the fan unit to oscillate the housing (limitation is within the scope of discussion in claim 1, Lofgren C1L25-31).”
Claim 21
The structure of Lofgren as arranged by the teachings of Abe and Michaels discloses: “The method of claim 1 wherein the tucked relationship comprises a majority of the housing being tucked under the toe kick (limitation is within the scope of discussion in claim 1).”
Claim 11
The structure of Lofgren as arranged by the teachings of Abe and Michaels discloses: 
“A method comprising: 
accessing a fan unit (Lofgren: Fig1-7), wherein the fan unit has an elongate housing (Lofgren: housing 10) and supports (Lofgren: best seen Fig1, left and right side supports 13), the supports are adapted and configured to support the fan unit on a support surface (Lofgren: best seen Fig1; C1L17-18), the elongate housing has an intake (Lofgren: intake 12), a movable discharge (Lofgren: discharge 11), and a hollow interior (Lofgren: best seen Fig3/4/7) in which a blower (Lofgren: fan 29) is rotatably disposed such that when the fan unit is energized, the blower draws air from the intake into the hollow interior and discharges air from hollow interior through the discharge (Lofgren: best seen Fig4/7, see flow arrows), the intake has a length that extends in a direction parallel to a longitudinal axis of the housing (Lofgren: best seen Fig1/7), the discharge has a length that extends in a direction parallel to the longitudinal axis of the housing (Lofgren: best seen Fig1/7), the discharge projects tangentially from the housing (Lofgren: best seen Fig4); and 
placing the fan unit on the support surface (limitation is within the scope of discussion in claim 1) in a manner such that the fan is supported by the supports and the longitudinal axis of the housing is parallel to the support surface (Lofgren: best seen Fig1-7), 
wherein the step of placing the fan unit on the support surface includes placing the fan unit on a floor adjacent a cabinet such that the housing is in a tucked relationship relative to a toe kick of the cabinet and the cabinet does not block the discharge (limitation is within the scope of discussion in claim 1), the discharge of the housing (i) being closer to the floor than an edge of the cabinet adjacent the toe kick when aimed horizontally parallel to the floor, and (ii) being closer to the edge of the cabinet than the floor when aimed vertically upwardly transverse to the floor (limitation is within the scope of discussion in claim 1).”
Claim 13
The structure of Lofgren as arranged by the teachings of Abe and Michaels discloses: “The method of claim 11 wherein the step of placing the fan unit on the floor comprises a bathroom floor (limitation is within the scope of discussion in claim 1/11).”
Claim 14
The structure of Lofgren as arranged by the teachings of Abe and Michaels discloses: “The method of claim 13 wherein the step of placing the fan unit on the bathroom floor adjacent the cabinet such that the housing is in the tucked relationship relative to the toe kick of the cabinet comprises placing the fan unit adjacent a bathroom sink vanity such that the housing is in a tucked relationship relative to a toe kick of the bathroom sink vanity (limitation is within the scope of discussion in claim 1/11).”
Claim 15
The structure of Lofgren as arranged by the teachings of Abe and Michaels discloses: “The method of claim 14 wherein the step of placing the fan unit on the bathroom floor adjacent the bathroom sink vanity such that the housing is in the tucked relationship relative to the toe kick of the bathroom sink vanity comprises pointing the discharge of the housing vertically upward (limitation is within the scope of discussion in claim 1/11).”
Claim 16
The structure of Lofgren as arranged by the teachings of Abe and Michaels discloses: “The method of claim 11 wherein the step of placing the fan unit on the floor adjacent the cabinet such that the housing is in the tucked relationship relative to the toe kick of the cabinet comprises pointing the discharge of the housing horizontally such that the discharge is parallel to the floor (limitation is within the scope of discussion in claim 1/11).”
Claim 17
The structure of Lofgren as arranged by the teachings of Abe and Michaels discloses: “The method of claim 11 wherein the step of placing the fan unit on the floor adjacent the cabinet comprises placing the fan unit adjacent a kitchen cabinet such that the housing is in a tucked relationship relative to a toe kick of the kitchen cabinet (limitation is within the scope of discussion in claim 1/11).”
Claim 18
The structure of Lofgren as arranged by the teachings of Abe and Michaels discloses: “The method of claim 17 wherein the step of placing the fan unit on the floor adjacent the kitchen cabinet comprises pointing the discharge of the housing vertically upward (limitation is within the scope of discussion in claim 1/11).”
Claim 22
The structure of Lofgren as arranged by the teachings of Abe and Michaels discloses: “The method of claim 11 wherein the tucked relationship comprises a majority of the housing being tucked under the toe kick (limitation is within the scope of discussion in claim 1/11).”

Claim(s) 10, 20, as best understood in light of the objections and the 112 issues above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lofgren (US 2,278,082), in view of Abe (JP 2002 238680) and Michaels (US 5,103,577), and in further view of Shapiro (US 2004/0218912).
Claim 10
The structure of Lofgren as arranged by the teachings of Abe and Michaels discloses the arrangement of claim 9.
The structure of Lofgren as arranged by the teachings of Abe and Michaels is silent to the application of a remote control as claimed.
Shapiro teaches (Para70, last sentence) that it is known in the art to use a remote control to operate a fan in conjunction with or as a replacement for an onboard control interface 126.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fan of Lofgren to include a remote control to operate the fan of Lofgren as one of ordinary skill in the art would know that such a modification is merely a known in the art alternative control interface structure, and as such a modification would provide a benefit of an additional user interface option that would also be easier to interact with, and the resulting arrangement has the reasonable expectation of successfully providing structure of Lofgren as arranged by the teachings of Abe and Michaels with an improved and easier user interface for controlling the fan of Lofgren.
Claim 20
The modified structure of Lofgren by the teachings of Shapiro and as arranged by the teachings of Abe and Michaels discloses: “The method of claim 11 further comprising operating the fan unit via a remote control (limitation is within the scope of discussion in claims 11/10).”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN HUNTER JR whose telephone number is (571)272-5093. The examiner can normally be reached M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S HUNTER, JR/Examiner, Art Unit 3745